Case: 20-2054   Document: 48     Page: 1   Filed: 06/14/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

         FOCUSVISION WORLDWIDE, INC.,
                   Appellant

                            v.

          INFORMATION BUILDERS, INC.,
                      Appellee
               ______________________

                       2020-2054
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Trademark Trial and Appeal Board in No.
 91237349.
                  ______________________

                 Decided: June 14, 2021
                 ______________________

    JOHN TEHRANIAN, One LLP, Newport Beach, CA, for
 appellant. Also represented by JENNY KIM, Thrill One
 Sports & Entertainment, Costa Mesa, CA.

    IRA E. SILFIN, Mandelbaum Silfin Economou LLP,
 White Plains, NY, for appellee. Also represented by
 HOWARD F. MANDELBAUM.
                ______________________

 Before NEWMAN, O’MALLEY, and TARANTO, Circuit Judges.
Case: 20-2054    Document: 48     Page: 2    Filed: 06/14/2021




 2                           FOCUSVISION WORLDWIDE, INC. v.
                                INFORMATION BUILDERS, INC.


 TARANTO, Circuit Judge.
     FocusVision Worldwide, Inc. applied to the Patent and
 Trademark Office to register the mark FOCUSVISION (in
 standard characters). Information Builders, Inc. (IBI) op-
 posed the application on the ground that FocusVision’s
 mark is likely to cause confusion with IBI’s two registered
 FOCUS marks. Noting that FocusVision had not sought to
 cancel IBI’s registrations, the Trademark Trial and Appeal
 Board sustained IBI’s opposition to FocusVision’s mark
 and refused to register it. Info. Builders, Inc. v. FocusVi-
 sion Worldwide, Inc., No. 91237349, 2020 WL 3027606
 (T.T.A.B. Apr. 30, 2020) (TTAB Opinion). We affirm.
                              I
     FocusVision provides services to businesses that wish
 to conduct market research, including online access to soft-
 ware for use in collecting, storing, and sharing data from
 consumer surveys. In 2016, it applied to register the mark
 FOCUSVISION in International Class 42 for:
     Providing temporary use of online non-down-
     loadable software for conducting and analyzing
     market research; providing online non-down-
     loadable software for use in data collection and
     data management in the field of market research;
     application service provider (ASP) featuring soft-
     ware for use in designing surveys for market re-
     search use; software as a service (SaaS) services
     featuring software for the collection, storage, or-
     ganization, management, searching, manipulation
     and analysis of data in the fields of marketing,
     marketing research, and focus groups; software as
     a service (SaaS) services featuring software for
     management of marketing and market research
     projects, including creation and tracking of budgets
     for such projects and management of vendors.
Case: 20-2054    Document: 48       Page: 3   Filed: 06/14/2021




 FOCUSVISION WORLDWIDE, INC.   v.                           3
 INFORMATION BUILDERS, INC.


 U.S. Trademark Application Serial No. 86,967,294 (filed
 Apr. 7, 2016). The application states that FocusVision first
 used the mark for Class 42 service in June 2014. Id. 1
     IBI opposed FocusVision’s application under 15 U.S.C.
 § 1052(d), arguing that FocusVision’s mark created a like-
 lihood of confusion with IBI’s marks. In particular, IBI re-
 lied on two related IBI registrations, on the principal
 register, of the mark FOCUS. The first, dating to 1991,
 was Registration No. 1,652,265, for “[c]omputer programs
 for data[]base management.” The second, dating to 2004,
 was Registration No. 2,821,942, for “[c]omputer software
 for database management,” for “computer database pro-
 grams for use in connection with decision support, analy-
 sis, and reporting programs,” and for certain similarly
 characterized products. See TTAB Opinion, 2020 WL
 3027606, at *1, *8. 2
     The Board evaluated the likelihood of confusion be-
 tween IBI and FocusVision’s marks using the factors set
 forth in In re E.I. DuPont de Nemours & Co., 476 F.2d 1357,
 1361 (CCPA 1973). The Board determined that many of
 the DuPont factors—including the similarity of the marks,
 the similarity of the goods and services, the similarity of
 the trade channels, the sales conditions and purchaser so-
 phistication, and the strength of IBI’s FOCUS marks—sup-
 port a finding of likelihood of confusion, whereas the
 remaining likelihood-of-confusion factors were neutral.
 TTAB Opinion, 2020 WL 3027606, at *6–18. The Board’s


     1   FocusVision also sought to register its mark for cer-
 tain services in International Classes 35 and 38. IBI did
 not oppose such registration, which is not at issue here.
      2  IBI also relied on its registrations of WEBFOCUS
 marks, but the Board did not rule on the claim of likelihood
 of confusion with those marks, finding the analysis of likely
 confusion with IBI’s FOCUS marks sufficient to deny reg-
 istration. See TTAB Opinion, 2020 WL 3027606, at *7.
Case: 20-2054     Document: 48      Page: 4   Filed: 06/14/2021




 4                            FOCUSVISION WORLDWIDE, INC. v.
                                 INFORMATION BUILDERS, INC.


 overall conclusion was that confusion was likely, and, on
 that basis, it denied registration of the FOCUSVISION
 mark. Id. at *19.
    FocusVision timely appealed the Board’s decision. We
 have jurisdiction under 28 U.S.C. § 1295(a)(4)(B).
                               II
     The Board’s conclusion regarding likelihood of confu-
 sion is a question of law that we review de novo. QuikTrip
 West, Inc. v. Weigel Stores, Inc., 984 F.3d 1031, 1034 (Fed.
 Cir. 2021). We review the Board’s factual findings as to
 each DuPont factor for substantial-evidence support. Id. A
 finding has such support when a reasonable mind could
 reach it, id., on the “‘record as a whole, taking into account
 evidence that both justifies and detracts from an agency’s
 decision,’” Canfield Scientific, Inc. v. Melanoscan, LLC, 987
 F.3d 1375, 1378 (Fed. Cir. 2021) (quoting In re Gartside,
 203 F.3d 1305, 1312 (Fed. Cir. 2000)).
      On appeal, FocusVision challenges the Board’s analy-
 sis regarding several DuPont factors, including the similar-
 ity of the marks, the similarity of the goods and services at
 issue, the similarity of the trade channels, the sales condi-
 tions and purchaser sophistication, the fame of IBI’s
 FOCUS marks, the number and nature of similar marks in
 use on similar goods or services, and actual confusion.
                               A
    The first DuPont factor concerns the “similarity or dis-
 similarity of the marks in their entireties as to appearance,
 sound, connotation and commercial impression.” DuPont,
 476 F.2d at 1361. FocusVision argues that the Board im-
 properly dissected its mark to concentrate on its FOCUS
 component, rather than considering its mark as a whole.
 FocusVision Opening Br. at 59–60. We see no impropriety.
     As long as the Board considers “all of the features of
 the mark,” “it is not improper to state that, for rational
Case: 20-2054    Document: 48       Page: 5   Filed: 06/14/2021




 FOCUSVISION WORLDWIDE, INC.   v.                           5
 INFORMATION BUILDERS, INC.


 reasons, more or less weight has been given to a particular
 feature of the mark, provided the ultimate conclusion rests
 on consideration of the marks in their entireties.” Packard
 Press, Inc. v. Hewlett-Packard Co., 227 F.3d 1352, 1357
 (Fed. Cir. 2000). Here, the Board’s analysis meets that
 standard. The Board accorded more weight to the first
 half, FOCUS, than to the second half, VISION, and pro-
 vided a rational reason for doing so. Specifically, the Board
 noted that FocusVision’s mark incorporates IBI’s FOCUS
 mark in its entirety as the first half of its own mark and
 observed that “FOCUS also is the first term consumers
 would consider in perceiving, and in articulating [FocusVi-
 sion]’s mark.” TTAB Opinion, 2020 WL 3027606, at *13;
 see also Century 21 Real Estate Corp. v. Century Life of
 America, 970 F.2d 874, 876 (Fed. Cir. 1992) (finding that
 two marks’ sharing of the same first term makes likelihood
 of confusion more likely). The Board also explained that
 the “addition of VISION” to FOCUS in FocusVision’s mark
 does not “change the meaning of FOCUS” in the mark be-
 cause “FOCUS exhorts the consumer to concentrate, alt-
 hough emphasizing that the focus is on a vision.” TTAB
 Opinion, 2020 WL 3027606, at *13. FocusVision, we con-
 clude, has not identified a reversible error in the Board’s
 consideration of the mark as a whole in light of its lead
 part—identical to IBI’s marks—and the mark’s combina-
 tion of the lead part with the remainder.
                               B
     The second DuPont factor concerns the similarity of the
 goods and services at issue. DuPont, 476 F.2d at 1361.
 Here, the Board found that IBI’s marks are not limited to
 any particular business use, so FocusVision’s use for mar-
 ket research falls within the goods and services covered by
 IBI’s marks. See TTAB Opinion, 2020 WL 3027606, at *8.
 This finding is supported by substantial evidence.
     FocusVision’s application describes services related to
 “providing online non-downloadable software for use in
Case: 20-2054    Document: 48      Page: 6    Filed: 06/14/2021




 6                            FOCUSVISION WORLDWIDE, INC. v.
                                 INFORMATION BUILDERS, INC.


 data collection and data management in the field of market
 research” and “software as a service (SaaS) services featur-
 ing software for the collection, storage, organization, man-
 agement, searching, manipulation and analysis of data in
 the fields of marketing, marketing research, qualitative
 and quantitative research and focus groups.” U.S. Trade-
 mark Application Serial No. 86/967,294 (filed Apr. 7, 2016).
 IBI’s registrations are for, among other things, “computer
 software for database management”; “computer software
 for use in decision support systems”; “computer software
 for use in enterprise reporting and analysis systems and
 for building applications for the management and tracking
 of data for enterprise reporting system”; and “computer da-
 tabase programs for use in connection with decision sup-
 port, analysis, and reporting programs.” Trademark Reg.
 No. 2,821,942. Thus, the goods and services identified in
 IBI’s registration and FocusVision’s application overlap,
 which supports the Board’s determination that this factor
 weighs in favor of finding a likelihood of confusion. See In
 re Detroit Athletic Co., 903 F.3d 1297, 1306 (Fed. Cir. 2018)
 (“[W]hile the goods and services are not identical, they sub-
 stantially overlap, which weighs in favor of finding a like-
 lihood of confusion.”).
     FocusVision argues that the Board conflated “database
 management” and “database programs” (IBI’s goods) and
 “data collection and data management” (FocusVision’s ser-
 vices). FocusVision Opening Br. at 41. We disagree. Even
 if FocusVision’s services are not identical to IBI’s goods,
 they are still closely enough related to support a finding of
 likelihood of confusion. See Coach Servs., Inc. v. Triumph
 Learning LLC, 668 F.3d 1356, 1369 (Fed. Cir. 2012) (ex-
 plaining that likelihood of confusion can be supported if the
 goods or services are simply “related in some manner” (in-
 ternal quotation marks omitted)). In fact, even FocusVi-
 sion has used its mark for database software, and not “data
 collection and data management” alone. See FocusVision
 Opening Br. at 7 (describing use of FOCUSVISION mark
Case: 20-2054     Document: 48      Page: 7   Filed: 06/14/2021




 FOCUSVISION WORLDWIDE, INC.   v.                           7
 INFORMATION BUILDERS, INC.


 for “a software solution . . . for building and maintaining a
 member database”).
      FocusVision also argues that the Board erred in con-
 cluding that IBI’s goods do not have a limited business use
 because IBI’s goods involve “enterprise systems, intranet,
 and computer networks” rather than market research. Id.
 at 42–44. But FocusVision fails to explain how the fields
 identified in IBI’s registration exclude goods for use in the
 field of market research as specified in FocusVision’s appli-
 cation. Thus, the Board’s factual finding that the goods
 and services overlap is supported by substantial evidence.
                               C
     The third and fourth DuPont factors involve a compar-
 ison of the parties’ trade channels and classes of purchas-
 ers. See DuPont, 476 F.2d at 1361. The Board found that
 the trade channels and purchasers of FocusVision’s ser-
 vices and IBI’s goods were the same because IBI’s registra-
 tions do not limit its channels of trade or classes of
 purchasers. TTAB Opinion, 2020 WL 3027606, at *9. For
 the same reasons as described above with respect to the
 second DuPont factor, we agree.
     FocusVision contends, as to channels of trade, that it
 provides its pertinent services only through its own online
 portal. See FocusVision Opening Br. at 52. But we evalu-
 ate the DuPont channels-of-trade factor based on what is
 stated in the application and not the conditions that “exist
 in the real world.” See Detroit Athletic, 903 F.3d at 1308.
 Here, FocusVision’s registration does not set forth any re-
 strictions on trade channels.
     FocusVision argues, as to purchasers, that the rela-
 tively high prices of its and IBI’s products mean that pur-
 chasers will exercise a high degree of care, which makes
 confusion less likely. FocusVision Opening Br. at 50. But
 even sophisticated purchasers may be confused by marks
 that are sufficiently similar. See In re Shell Oil Co., 992
Case: 20-2054    Document: 48      Page: 8    Filed: 06/14/2021




 8                            FOCUSVISION WORLDWIDE, INC. v.
                                 INFORMATION BUILDERS, INC.


 F.2d 1204, 1208–09 (Fed. Cir. 1993). And FocusVision’s
 “prospective purchasers of its services include . . . buyers
 that do not have significant knowledge or experience with
 non-downloadable software for market research, or for use
 in data collection and management in the field of market
 research.” TTAB Opinion, 2020 WL 3027606, at *15. Sub-
 stantial evidence supports the Board’s consideration of this
 factor as neutral rather than supporting FocusVision.
                              D
     The fifth and sixth DuPont factors concern the fame of
 IBI’s FOCUS marks and whether similar marks are used
 on similar goods. See DuPont, 476 F.2d at 1361. The Board
 found that the fifth factor slightly supports likelihood of
 confusion because IBI’s FOCUS marks are inherently and
 commercially strong but not famous. TTAB Opinion, 2020
 WL 3027606, at *9–11. The Board found the sixth factor to
 be neutral, determining that FocusVision introduced at
 most minimal evidence that third parties use similar
 marks for similar products or services. Id. at *11–12.
      The Board correctly concluded that IBI’s FOCUS
 marks are legally “presumed to be valid and at least sug-
 gestive.” Id. at *9 (citing 15 U.S.C. § 1057(b)). FocusVision
 argues that the Board erred in determining that the marks
 were “at least suggestive” because descriptive marks may
 also be registered once they have acquired distinctiveness
 (i.e., secondary meaning). FocusVision Opening Br. at 23.
 But IBI’s marks were registered “without a required show-
 ing of acquired distinctiveness,” TTAB Opinion, 2020 WL
 3027606, at *9 (emphasis added), which means that, if the
 registrations are valid, the marks are not descriptive but
 are at least suggestive, see StonCor Grp., Inc. v. Specialty
 Coatings, Inc., 759 F.3d 1327, 1332 (Fed. Cir. 2014) (“A
 mark that is ‘suggestive’ may be registered, but a mark
 that is ‘merely descriptive’ may not be registered without
 showing that it has acquired secondary meaning.”).
Case: 20-2054    Document: 48       Page: 9   Filed: 06/14/2021




 FOCUSVISION WORLDWIDE, INC.   v.                           9
 INFORMATION BUILDERS, INC.


      Substantial evidence also supports the Board’s finding
 that IBI’s FOCUS marks are commercially strong. It relied
 on evidence provided by IBI of “considerable sales figures,
 hefty marketing expenditures and a degree of media atten-
 tion over a period of several years.” TTAB Opinion, 2020
 WL 3027606, at *10–11. For instance, IBI presented evi-
 dence of its current annual sales, J.A. 131–32 ¶ 19
 ($30 million attributable to FOCUS software), and its cur-
 rent annual marketing budget, J.A. 148–49 ¶ 82 ($2 mil-
 lion spent promoting FOCUS software). Although the
 evidence fell short of establishing fame, fame for purposes
 of likelihood of confusion is a matter of degree that “varies
 along a spectrum from very strong to very weak,” Joseph
 Phelps Vineyards, LLC v. Fairmont Holdings, LLC, 857
 F.3d 1323, 1325 (Fed. Cir. 2017) (internal quotation marks
 omitted), so that a mark may not be famous but may still
 be commercially strong. The Board’s factual finding that
 IBI’s FOCUS marks are inherently and commercially
 strong but not famous is supported by substantial evi-
 dence.
     Relatedly, with respect to the sixth DuPont factor, the
 Board reasonably found that FocusVision’s evidence was
 simply too thin to support its contention that IBI’s marks
 are weak because of third-party marks. TTAB Opinion,
 2020 WL 3027606, at *11–12 (“Merely listing the third-
 party ‘Focus’ marks, registration numbers, and recited
 goods and services (or portions thereof) in [FocusVision]’s
 Trial Brief was insufficient to make these registrations of
 record.”). FocusVision argues that we may now take judi-
 cial notice of several third-party trademark registrations.
 FocusVision Opening Br. at 34–39. We decline to take ju-
 dicial notice of these registrations and to consider evidence
 that was not properly presented before the Board in this
 circumstance, not least because mere registrations alone
 would not supply the context needed for evaluating Fo-
 cusVision’s argument. See TTAB Opinion, 2020 WL
 3027606, at *11 (describing the procedures by which
Case: 20-2054    Document: 48     Page: 10    Filed: 06/14/2021




 10                          FOCUSVISION WORLDWIDE, INC. v.
                                INFORMATION BUILDERS, INC.


 FocusVision could have, but did not, make the third-party
 registrations of record); see also K/S Himpp v. Hear-Wear
 Techs., LLC, 751 F.3d 1362, 1367 (Fed. Cir. 2014) (declin-
 ing to take judicial notice of a prior-art reference “and to
 expand the scope of our review beyond the grounds upon
 which the Board actually relied”). Substantial evidence
 supports the Board’s finding that the sixth DuPont factor
 is neutral.
                              E
      The seventh and eight DuPont factors concern actual
 confusion between the marks, specifically the “nature and
 extent of any actual confusion” and the “length of time dur-
 ing and conditions under which there has been concurrent
 use without evidence of actual confusion.” DuPont, 476
 F.2d at 1361. The Board found these factors to be neutral
 because no significant evidence had been presented of ac-
 tual confusion (which might help IBI) or of the opportunity
 for actual confusion coupled with the absence of actual con-
 fusion (which might help FocusVision). See TTAB Opinion,
 2020 WL 3027606, at *15–16.
     The Board reasonably found lack of actual confusion to
 be a neutral factor. Lack of actual confusion tends to be
 more probative when the record indicates that the two
 marks are simultaneously used over an extended period of
 time. See Han Beauty, Inc. v. Alberto-Culver Co., 236 F.3d
 1333, 1338 (Fed. Cir. 2001) (finding Board did not err in
 not addressing lack of actual confusion when record did not
 show that the marks were used side-by-side for an ex-
 tended period of time); see also Wella Corp. v. Cal. Concept
 Corp., 558 F.2d 1019, 1023 (CCPA 1977) (“We do not agree
 with appellee that absence of instances of actual confusion
 is probative because, as noted by the board, there has been
 only a short period of time in which both parties have con-
 currently enjoyed commercial success in their operations.”
 (internal quotation marks omitted)). Here, the relevant pe-
 riod during which actual confusion could have occurred
Case: 20-2054   Document: 48        Page: 11   Filed: 06/14/2021




 FOCUSVISION WORLDWIDE, INC.   v.                          11
 INFORMATION BUILDERS, INC.


 was relatively short—from June 2014 to January 2018 (i.e.,
 from when FocusVision claims it began using its mark in
 connection with its Class 42 Services to the close of IBI’s
 rebuttal period). TTAB Opinion, 2020 WL 3027606, at *15.
 Thus, examples that FocusVision cites regarding use of its
 mark before 2014 are not helpful to FocusVision on this
 point. See FocusVision Opening Br. at 55. Without any
 evidence in the record to show that the marks were concur-
 rently used over a sufficiently long period to make lack of
 confusion telling, we do not think that the Board erred in
 finding this factor neutral.
                               F
     We have been shown no error in the Board’s finding of
 neutrality of the other DuPont factors. See TTAB Opinion,
 2020 WL 3027606, at *16–18. And we see no error in the
 Board’s ultimate weighing of the factors it found to favor
 IBI to reach a determination that confusion was likely. 3
                             III
     For the foregoing reasons, we affirm the Board’s deci-
 sion and deny IBI’s motion to strike.
                       AFFIRMED




     3   IBI has moved to strike the terms “rent-seeking”
 and “trademark troll” from FocusVision’s opening brief as
 scandalous matter. IBI Response Br. at 33–35. We deny
 the motion.